'W’iNBORNE, J.
Tbe record on this appeal upon careful consideration leads us to tbe conclusion that tbe judgment in suit is a valid judgment of tbe court of common pleas of tbe State of Pennsylvania, and entitled in tbe courts of this State to be given such faith and credit as it has by law or usage in tbe State in which it was pronounced. U. S. Constitution, Art. IV, sec. 1, Bonnett-Brown Corp. v. Coble, 195 N. C., 491, 142 S. E., 772, and cases cited.
Tbe Bonnett-Brown case, supra, relates to a judgment of tbe municipal court of Chicago, in tbe State of Illinois, entered by confession on warrant of attorney, and is directly applicable to tbe case in band. There tbe Court quotes with approval from 40 A. L. R., 441, Ann., this statement of law: “It is established, practically without dissent, that tbe fact that a judgment of a court of another state was entered under a warrant of attorney to confess judgment executed contemporaneously with tbe principal obligation, and without service of process or appearance other than that pursuant to tbe warrant itself, does not take it out of tbe full faith and credit provision of tbe Federal Constitution, or disentitle it to tbe recognition and effect accorded to other judgments of sister states, when asserted as tbe basis of an action or defense. And this is true whether or not such judgments of that kind are permitted in tbe state in which tbe judgment of tbe sister state is asserted.” See, also, 89 A. L. R., 1503, Ann.
That being tbe settled law, pertinent to case in band, it is appropriate to see what is tbe law of Pennsylvania on tbe subject.
Purdon’s Pennsylvania Statutes, Section 739, Title 12, relating to confession of judgment on notes, provides that: “It shall be tbe duty of tbe protbonotary of any court of record, within this commonwealth, on tbe application of any person, being tbe original bolder (or assignee of such bolder) of a note, bond, or other instrument of writing, in which judg*592ment is confessed, or containing a warrant for an attorney at law, or other person to confess judgment, to enter judgment against tbe person or persons wbo executed tbe same, for tbe amount wbicb from tbe face of tbe instrument may appear to be due, without tbe agency of an attorney, or declaration filed, witb sucb stay of execution as may be therein mentioned, for tbe fee of one dollar, to be paid by tbe defendant; particularly entering on bis docket tbe date and tenor of tbe instrument of writing on wbicb tbe judgment may be founded, wbicb shall have tbe same force and effect as if a declaration bad been filed, and judgment confessed by an attorney, or judgment obtained in open court and in term time; and tbe defendant shall not be compelled to pay any costs, or fee to tbe plaintiff’s attorney, when tbe judgment is entered on any instrument of writing as aforesaid. (1806, Feb. 24, P. L. 334, 4 Sm. L. 270, Sec. 28).”
The Supreme Court of Pennsylvania, speaking in opinion by Duncan, J., rendered September, 1821, in tbe case Helvete v. Rapp, 7 Sergeant & Rawles Rep., 22 Pa., 305, in regard to judgment by confession entered 17 May, 1815, under this act, bad this to say: “Tbe evident and sole intention of tbe Legislature in conferring tbe power of entering a judgment on tbe judgment bond without the intervention of an attorney was, to exempt tbe obligor from tbe payment of costs to an attorney. This act was passed on 24 February, 1806. . . . There being no literal form directed, and no precedent to guide tbe Prothonotaries in tbe exercise of this new duty, each has adopted bis own mode; they are as various as their faces, and many of them scarcely present feature to inform a purchaser or designate a judgment; but here is a substantial entry of a judgment bond, containing all that is necessary to give information. It is entered on tbe docket in tbe form of an action, as a judgment bond, tbe names of tbe parties, tbe amount due, tbe date and time of tbe writing. It states tbe entry of a judgment bond; and seal of tbe defendant; tbe judgment bond is filed of record, entered tbe 17th May, 1815. "What is entered? A judgment on tbe judgment bond filed. No man could be deceived by this mode of entry, for however inartificial it may be, however defective in tbe technical words of a judgment, none wbo called for information could be led into error; tbe docket entry gave full information. It might have been more formal, but still it is tbe entry of a judgment entered by tbe Prothonotary, wbo was authorized to make tbe entry.”
Also, in case of The Commonwealth against Conard, et al., 1 Rawles Rep., 33 Pa., 249, this headnote epitomizes pertinent portion of tbe opinion of tbe Supreme Court: “A prothonotary complies, substantially, witb tbe directions of tbe Act of assembly of tbe 24th of February, 1806, when, in entering judgment on a bond witb warrant of attorney, upon *593tbe application of the party, he enters on his docket the names of the obligor and obligee, in the form of an action, as parties, the date of the bond and warrant of attorney, the penal snm, the real debt, the time of entering judgment, and the date of the judgment on the margin of the record.”
And in the case of Whitney v. Hopkins, 135 Pa., 246, 19 A., 1075, Williams, J., writing for the Supreme Court, it is said: “The prothono-tary of the court of common pleas is merely the clerk of the court. Tie has no authority, virtute officii, to act as the clerk, agent, or attorney of any person ... As an individual, he may be authorized to act for another in the same manner that any other person may be; and, when so authorized, his powers are derived from the instrument under which he acts, and not from his office ... To justify him in acting for suitors, an express authority must be shown, coming either from the person to be affected by his acts, or from an act of the General Assembly. By the Act of 24th February, 1806, it was made the duty of the pro-thonotary of any court of record within the commonwealth, on the application of the holder, to enter judgment on any note, bond, or other instrument of writing in which judgment is confessed by the maker, or which contains a warrant of attorney for an attorney at law or other person to appear and confess judgment thereon.”
Furthermore, the Supreme Court of Pennsylvania states that, “It is settled that every judgment entered on a specialty, with warrant of attorney to confess judgment, must follow strictly the authority conferred by the warrant. T-he attorney who executes the warrant cannot change its terms or enlarge its scope.” In re Claghorn’s Estate (Pa.), 31 A., 918.
Moreover, the rules of the courts of the Nineteenth Judicial District, comprising the County of York, Pennsylvania, adopted 1 December, 1937, provide: “Buie, 146. If a warrant of attorney to enter judgment be above ten years old and under twenty, the Court in term time, or a Judge thereof, in vacation, must be moved for leave to enter judgment, which motion must be grounded on an affidavit setting forth that the money is unpaid and the party living, but if the warrant be above 20 years old, there must be a rule to show cause served upon the party, if he be within the State.”
When tested by these principles the facts shown in the record disclose strict compliance with the requirements for a valid judgment in the State of Pennsylvania. Defendants contend, however, that the record shows that, in the order granting leave to enter judgment, the court vested the plaintiff with authority to enter judgment by confession against defendants. Yet, the order granting leave to plaintiff to have judgment by confession specifies “by virtue of the warrant of attorney in the instru*594ment attached hereto.” And the judgment as entered shows there the prothonotary entered it “on note dated March 22, 1918, with warrant of attorney.” Hence, there is no deviation from the strict provision of the warrant set out in the note, which authorizes any prothonotary to confess judgment.
It is worthy of note here that the New York Court of Appeals in case of Teel v. Yost (1891), 128 N. Y., 387, 13 L. R. A., 796, 28 N. E., 353, in affirming judgment of New York Court in action upon a judgment confessed in 1878 by the prothonotary of the court of common pleas of Pennsylvania, after quoting from the cases of Helvete v. Rapp, supra, and Commonwealth v. Conard, supra, uses this language: “These clear and explicit announcements by the highest courts of the State, of the force and effect given to such judgments in that State, are entitled to the highest respect, and cannot, without ignoring the requirements of comity and propriety prevailing among sister states, be disregarded by the courts of other States ...”
Defendants further contend that there is irregularity in the foreclosure proceeding, and that the land was sold to plaintiff at an unconscionable price. In this connection, it is noted that the levari facias sur mortgage, under which the sale was had, was authorized in a judgment entered by the court of common pleas of York County, and that the land was sold 15 February, 1936, and conveyed 24 February, 1936, by the sheriff to plaintiff. There is no direct evidence as to the insufficiency of the price paid. But, in any event, these are matters collateral and anterior to entry of judgment in question and relate to the merits of the subject matter, as to which inquiry is precluded in suit on such judgment. Miller v. Leach, 95 N. C., 229; Bonnett-Brown Corp. v. Coble, supra.
However, if there were evidence in the record to support the allegation of plaintiff that the sheriff, under the writ of levari facias, sold the land to plaintiff for an unconscionable price, the decisions of the courts of Pennsylvania show that: (1) Where, following a sheriff’s sale, there has been an acknowledgment, delivery and recording of sheriff’s deed, a rule to set aside the sale is, in the absence of fraud, too late. Fenton v. Joki, 294 Pa., 309, 144 A., 136, citing Lengert v. Chaninel, 208 Pa., 229, 57 A., 561, 101 Am. St. R., 931; (2) the “presumption” as stated in Plummer v. Wilson (Pa.), 185 A., 311, “is that at a public sale the price received is the highest and best obtainable”; (3) mere inadequacy of price, without more, is not a sufficient ground for setting aside a judicial sale, Schekter v. Katler, 95 Pa. Superior Ct., 226; Fenton v. Joki, supra; Plummer v. Wilson, supra; and (4) the setting aside of judicial sales is a subject peculiarly in the discretion of the trial court, and its action will not be reversed except in a clear case of abuse of that discretion, Schekter v. Katler, supra, and cases cited; also Fenton v. Joki, supra. *595Furthermore, in the case of Plummer v. Wilson, supra, the Court states that the unsupported statement that the value of the property sold is greater than the price received at the sale, does not disclose any fact upon which a court could find either that the sale was not properly conducted, or that the price received was not then the fair market value.
Now, with regard to motion of defendant, Sarah Edith Garman, for a new trial upon the ground of newly discovered evidence:
After the rendition of the judgment of April Term, 1941, of Granville Superior Court, from which appeal is taken, it appears from copy of proceedings, duly authenticated and attached to the motion for new trial, that on 4 April, 1941, defendant, Sarah Edith Garman, moved in the court of common pleas of York County, Pennsylvania, in the original cause No. 238, in which judgment by confession was entered, for a rule upon plaintiff to show cause why the judgment so entered should not be opened and she be permitted to make a defense, upon the ground that the loan, evidenced by the bond on which judgment was confessed, was made to her husband, and that “pursuant to requirements of the plaintiff” she joined in the execution of the mortgage and mortgage bond, but received none of the proceeds of the loan, and, hence, under sec. 2 of the Act of 8 June, 1893, P. L. 344, 48 P. S., sec. 32, the judgment is void and should be stricken from the record; that on 26 July, 1941, after notice to plaintiff, the rule was made absolute and the judgment opened as to her so that she might “be let into a defense”; and that, on 11 November, 1941, the matter coming before a jury and the jury having returned a verdict in her favor, the court “ordered and decreed on said verdict . . . that said judgment to No. 238, January Term, 1938, as respects Sarah Edith Garman, defendant, be stricken from the record.”
Again, we look to pertinent statute and application of it by the courts in the State of Pennsylvania. We find that the statutes of Pennsylvania pertaining to “substantive rights of married women” provide among other things that “she may not become an accommodation endorser or maker, guarantor, or surety for another.” Act of 8 June, 1893, P. L. 344, sec. 2. Purdon’s Pa. Statutes, 1936, Title 48, sec. 32.
The courts of Pennsylvania hold that a judgment, on a note, admittedly executed by a married woman, having been confessed by attorney under warrant therein contained, is presumed to be valid. Ponevyezh B. & L. Assn. v. Shandelman, Pa., 170 A., 340, and cases cited.
At the time of rendition of the judgment in the present action, defendant, Sarah Edith Garman, having admitted the execution of the note on which the judgment in suit was based, the latter stood as a valid judgment against her. Yet, in Pennsylvania, a married woman may move in the cause for order to' open the judgment and to permit her to interpose as defense the presence of circumstances which would relieve her of *596liability under tbe provisions of tbe Act of 8 June, 1893, supra, Harris v. Reinhard, Pa., 30 A., 510, Ponevyezh B. & L. Assn. v. Shandelman, supra; McKean v. Enburg, 188 A., 835. See, also, Vineland National B. & T. Co. v. Kotok, Pa., 195 A., 750. An order granting sucb permission will not be reversed on appeal. Harris v. Reinhard, supra. And where evidence offered, tbe burden being upon her, is sufficient to show sucb circumstances, an order satisfying tbe judgment will be sustained. McKean v. Enburg, supra.
Tbe original judgment of tbe court of common pleas of York County, Pennsylvania, as to Sarah Edith Garman having been stricken from tbe record after tbe rendition of tbe judgment thereon in this State, it would be manifestly unjust to affirm tbe judgment in this State. Hence, in tbe discretion of tbe Court tbe motion for a new trial as to her is granted. Carson v. Dellinger, 90 N. C., 226; Chrisco v. Yow, 153 N C., 434, 69 S. E., 422.
As to defendant Levi S. Garman, judgment is
Affirmed.
As to defendant Sarah Edith Garman,
New trial.